FILED
                                                                     United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                 FOR THE TENTH CIRCUIT                     August 2, 2016
                             _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
LARRY IVAN BEHRENDS,

       Debtor.

------------------------------

JOLI A. LOFSTEDT, as Chapter 7 Trustee
for the bankruptcy estate of Larry Ivan
Behrends,

       Plaintiff - Appellee,

v.                                                          No. 15-1489
                                                  (D.C. No. 1:15-CV-01854-CMA)
VICKIE L. OLETSKI-BEHRENDS,                                  (D. Colo.)

       Defendant - Appellant,

and

21ST CENTURY FINANCIAL
SERVICES, LLC,

       Defendant.
                             _________________________________

                               ORDER DISMISSING APPEAL
                             _________________________________

Before TYMKOVICH, Chief Judge, BACHARACH and MORITZ, Circuit Judges.
                 _________________________________

        Appellant Vickie L. Oletski-Behrends seeks review of the district court’s order

denying her motion to withdraw the reference of an adversary proceeding to the
bankruptcy court. Because the order appealed from is not a final order, we dismiss

this appeal for lack of appellate jurisdiction.

       The Debtor filed his Chapter 7 bankruptcy petition in July 2013. A year later,

the Chapter 7 Trustee filed adversary proceeding No. 14-01377-SBB in the United

States Bankruptcy Court for the District of Colorado. The adversary proceeding

sought to recover certain real and personal property that allegedly should have been

part of the Debtor’s bankruptcy estate.

       The parties then filed their “Joint 7026 Report” in the adversary proceeding.

Aplt. App. at 159-62. In the Joint 7026 Report, they stated they “agreed that the

bankruptcy court may enter final judgment with respect to the claims asserted in this

matter.” Id. at 159. The parties also filed an Amended Joint Pretrial Statement,

which included in its “Stipulated and Uncontested Facts” section a statement that

“[t]his Court has jurisdiction over the parties and the subject matter of this

proceeding pursuant to 28 U.S.C. § 1334(b).” Id. at 204.

       On July 28, 2015, however, Ms. Oletski-Behrends filed her Motion for

Withdrawal of Reference. See 28 U.S.C. § 157(d) (permitting district court to

withdraw reference to bankruptcy court upon timely motion of a party for cause

shown). In the motion, she stated she “now expressly does not consent to a trial

before the bankruptcy court.” Aplt. App. at 5. Her motion was referred to the

district court, see D. Colo. Local Rule 84.1(d)(4), (5), and was assigned Case No.

1:15-CV-01854-CMA in the District of Colorado.



                                             2
      The district court denied the motion to withdraw the reference, and dismissed

No. 1:15-CV-01854-CMA. It found that the motion was untimely and that

Ms. Oletski-Behrends had waived her right to withdraw the reference from the

bankruptcy court. Ms. Oletski-Behrends now appeals.

      Our jurisdiction extends only to review of “final decisions of the district courts

of the United States. . . .” 28 U.S.C. § 1291. “A final decision is one that ends the

litigation on the merits and leaves nothing for the court to do but execute the

judgment.” Graham v. Hartford Life & Accident Ins. Co., 501 F.3d 1153, 1156

(10th Cir. 2007) (internal quotation marks omitted). “[W]ithdrawal of reference . . .

orders merely involve the selection or designation of the forum in which final

decisions will be ultimately reached. They do not finally end the litigation.” Dalton

v. United States (In re Dalton), 733 F.2d 710, 714 (10th Cir. 1984); see also Matter

of Lieb, 915 F.2d 180, 184-85 (5th Cir. 1990) (stating court lacks jurisdiction over

appeal from order refusing to withdraw reference to bankruptcy court); cf. Loveridge

v. Hall (In re Renewable Energy Dev. Corp.), 792 F.3d 1274, 1277 (10th Cir. 2015)

(considering appeal from district court order assigning case to bankruptcy court

where district court had certified its non-final decision for immediate appeal).

      The order appealed from here, which only denied the motion to withdraw the

reference of an adversary proceeding to the bankruptcy court, is an interlocutory,

non-appealable order over which we lack appellate jurisdiction. Dalton,
733 F.2d at 715. The order was not certified for immediate appeal. Moreover, the

fact that the district court opened a separate case to deal with the referred motion, and

                                           3
entered an order that resulted in the termination of that district court case, see Aplt.

Br. at 5, does not mean that it entered a final order appealable to this court, see, e.g.,

Cascade Energy & Metals Corp. v. Banks (In re Cascade Energy & Metals Corp.),

956 F.2d 935, 937 (10th Cir. 1992) (holding district court order remanding adversary

proceeding to bankruptcy court for further proceedings, though it resolved issue

presented to district court, was not final order immediately appealable to court of

appeals).

       This appeal is dismissed for lack of appellate jurisdiction.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Chief Judge




                                             4